DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 07/14/2022.  Claims 1-2, 4-16, 18, and 20-23 are pending.  Claims 3, 17, and 19 have been canceled.  Claims 21-23 are new.  Claims 1, 13, and 18 have been written in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 20 recites the limitation “The method of claim 19” in line 1.  This limitation is vague and indefinite.  Claim 19 has been canceled.  Upon which claim does claim 20 depend?  For examination purposes, and as best understood, claim 20 will be examined as if it depends from claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 USC § 103 as being unpatentable over Devine, U.S. Patent 6,561,456 B1 (hereinafter called Devine), and further in view of ROSS, U.S. Patent 2,736,514 A (hereinafter called ROSS).
Regarding claim 1, Devine teaches a fan apparatus, comprising:
a duct (See e.g., FIG. 1 element 46) having an inlet opening (See e.g. FIG. 4 element 50),
a fan (See e.g., FIG. 1 element 36) mounted in the duct,
a plurality of louver devices (See e.g., FIGS. 1 & 5 elements 68) positioned at the inlet opening (See e.g., FIGS. 1 & 5 elements 68; column 6 lines 32-33), each louver device having an open position and a closed position (See e.g., FIGS. 5-6), wherein adjacent louver devices define a plurality of airflow channels (See e.g., FIG. 6), each airflow channel having a curvature profile that changes as the plurality of louver devices move between the open and closed positions (See e.g., FIGS. 5-6; column 6 lines 44-66, where the inlet airflow through the duct inlet directed by the arcuate trailing edges of the vanes, i.e., louver devices teaches a curvature profile and the disclosure regarding the manner in which the airflow is controlled through the duct when the vanes are opened and closed teaches each airflow channel having a curvature profile that changes as the plurality of louver devices move between the open and closed positions)
wherein each louver device includes a moveable louver portion rotatable relative to the inlet opening (See e.g., FIGS. 5-6 & 9; column 3 lines 35-40; column 6 lines 31-52).
And, although Devine teaches the control vanes, i.e., louver devices pivot about a pinned shaft (See e.g., FIGS. 5-7), Devine does not teach a cam structure fixed to the moveable louver portion.
However, ROSS teaches a cam structure fixed to the moveable louver portion (See e.g., FIGS. 6-7 element 56-levers; column 3 lines 15-16, where lever teaches a cam).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Devine and ROSS before him, before the effective filing date of the claimed invention, to provide the apparatus of Devine with a cam structure fixed to the moveable louver portion, as taught in the analogous art of ROSS.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide a convertible aircraft with effective control means for smoothly changing from horizontal 'flight to vertical and hovering flight, as suggested in ROSS (See e.g., column 1 lines 24-27).

Claim(s) 1-2, 4-8, 10-12, and 21 is/are rejected under 35 USC § 103 as being unpatentable over Clifton et al., U.S. Patent 4,828,203 A (hereinafter called Clifton, and it is noted that this reference is cited on the IDS filed 05/19/2020), and further in view of ROSS, U.S. Patent 2,736,514 A (hereinafter called ROSS).
Regarding claim 1, Clifton teaches a fan apparatus, comprising:
a duct (See e.g., FIG. 6 element 603; column 3 lines 53-55) having an inlet opening (See e.g. FIG. 6; column 10 lines 54-55),
a fan (See e.g., FIGS. 1, 3, & 6 element 36, 38, 317) mounted in the duct,
a plurality of louver devices (See e.g., FIGS. 1, 3, & 6 element 40) positioned at the inlet opening (See e.g., FIG. 6 element 35), each louver device having an open position and a closed position (See e.g., FIGS. 6-7), wherein adjacent louver devices define a plurality of airflow channels (See e.g., FIG. 6), each airflow channel having a curvature profile that changes as the plurality of louver devices move between the open and closed positions (See e.g., FIGS. 6-7; column 11 lines 14-19)
wherein each louver device includes a moveable louver portion rotatable relative to the inlet opening (See e.g., FIGS. 6-7; column 3 line 68-column 4 line 2; column 4 lines 6-8; column 11 lines 14-16).
And, although Clifton teaches the vanes, i.e., louver devices are angularly movable about pivot point (See e.g., FIGS. 6-7), Clifton does not teach a cam structure fixed to the moveable louver portion.
However, ROSS teaches a cam structure fixed to the moveable louver portion (See e.g., FIGS. 6-7 element 56-levers; column 3 lines 15-16, where lever teaches a cam).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton and ROSS before him, before the effective filing date of the claimed invention, to provide the apparatus of Clifton with a cam structure fixed to the moveable louver portion, as taught in the analogous art of ROSS.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide a convertible aircraft with effective control means for smoothly changing from horizontal flight to vertical and hovering flight, as suggested in ROSS (See e.g., column 1 lines 24-27).
Regarding claim 2, Clifton, as modified by ROSS in the rejection of claim 1 hereinabove, further teaches wherein each airflow channel has a first portion proximal to the fan (Clifton See e.g., FIG. 6, where, the airflow that passes element 609 teaches each airflow channel has a first portion proximal to the fan), and a second portion distal from the fan (Clifton See e.g., FIG. 6, where the airflow that passes element 605 teaches each airflow channel has a second portion distal from the fan), the first portion of said airflow channel remaining fixed relative to the fan as the plurality of louver devices move between the open and closed positions (Clifton See e.g., FIGS. 6-7 element 609; column 11 lines 11-12 and 27-30)
the fan has blades rotating in a plane perpendicular to a rotational axis (Clifton See e.g., FIG. 6 element 317; column 3 lines 53-56; column 10 line 66, where fan vertical axis teaches a rotational axis), the first portion of each airflow channel directing airflow in a direction perpendicular to the plane (Clifton See e.g., FIG. 6 element 609; column 10 lines 63-68, where 609 is perpendicular to the plane of the fan blade 317, and angles near vertical at hover teach the first portion of each airflow channel directing airflow in a direction perpendicular to the plane).
Regarding claim 4, Clifton, as modified by ROSS in the rejection of claim 1 hereinabove, further teaches wherein each louver device has a distal edge portion that points toward a flow of air approaching the duct (Clifton See e.g., FIG. 6 element 605, where the leading/outer edge of 605 teaches a distal edge portion), the distal edge portion (Clifton See e.g., FIG. 6 element 605, where the leading/outer edge of 605 teaches the distal edge portion) being adjustable to maintain an angle of attack between positive and negative ten degrees.
Regarding claim 5, Clifton, as modified by ROSS in the rejection of claim 1 hereinabove, further teaches wherein each louver device has a fixed louver portion proximal to the fan that stays in a fixed position relative to the duct and the fan (Clifton See e.g., FIGS. 6-7 elements 609; column 4 lines 12-15; column 10 lines 63-66; column 11 lines 12-13, and 27-31), and the moveable louver portion is distal from the fan (Clifton See e.g., FIGS. 6-7 elements 605; column 3 line 66-column 4 line 2; column 10 line 54-column 11 line 1; column 11 lines 11-12).
Regarding claim 6, Clifton, as modified by ROSS in the rejection of claim 5 hereinabove, further teaches wherein each moveable louver portion of the plurality of louver devices is hinged to the respective fixed louver portion (Clifton See e.g., FIGS. 6-7 elements 605, 611).
Regarding claim 7, Clifton, as modified by ROSS in the rejection of claim 6 hereinabove, further teaches wherein at least one of the moveable louver portions of the plurality of louver devices has a different operating range of rotation (Clifton See e.g., column 10 lines 66-67, “… the forward portion 605 movable through a range of angles …”).
Regarding claim 8, Clifton, as modified by ROSS in the rejection of claim 5 hereinabove, further teaches wherein each movable louver portion of the plurality of louver devices is configured to rotate at a different rate (Clifton See e.g., column 11 lines 59-61).
Regarding claim 10, Clifton, as modified by ROSS in the rejection of claim 5 hereinabove, further teaches wherein each moveable louver portion of the plurality of louver devices (Clifton See e.g., FIGS. 6-7 elements 605) is configured for installation in an aircraft at a different longitudinal position.
Regarding claim 11, Clifton, as modified by ROSS in the rejection of claim 5 hereinabove, further teaches further including an actuator member (Clifton See e.g., FIGS. 1 & 6; column 10 lines 58-60) connected to the plurality of louver devices (Clifton See e.g., FIGS. 1, 3, & 6 elements 40) that is moveable in a longitudinal direction to drive movement of the plurality of louver devices between the open and closed positions (Clifton See e.g., FIGS. 1, 3, & 6-7 elements 40).
Regarding claim 12, Clifton, as modified by ROSS in the rejection of claim 11 hereinabove, further teaches wherein each fixed louver portion of the plurality of louver devices is rigidly connected to a strut structure extending in the longitudinal direction (Clifton See e.g., FIG. 3 element 320 and ROSS See e.g., FIG. 7 element 53), the actuator member being contained in the strut structure (Clifton See e.g., column 10 lines 54-60 and ROSS See e.g., FIGS. 6-7; column 3 lines 9-22).
Regarding claim 21, Clifton, as modified by ROSS in the rejection of claim 11 hereinabove, further teaches wherein the actuator member (Clifton See e.g., FIGS. 1 & 6; column 10 lines 58-60) is rotatably connected to the cam structure (ROSS See e.g., FIGS. 6-7 element 56-levers; column 3 lines 15-16, where lever teaches a cam) of each of the plurality of louver devices (Clifton See e.g., FIGS. 1, 3, & 6 element 40 and ROSS See e.g., FIG. 6 elements 10).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton, and further in view of ROSS, and further in view of HUSSAIN, U.S. Patent Application Publication 2019/0338728 A1 (hereinafter called HUSSAIN, and it is noted that this reference is cited on the IDS filed 07/25/2022).
Regarding claim 9, Clifton, as modified by ROSS in the rejection of claim 5 hereinabove, further teaches wherein each louver device has a different airfoil size (Clifton See e.g., column 11 lines 59-61).
But neither Clifton nor ROSS teaches each louver device has a different airfoil shape.
However, HUSSAIN teaches each louver device has a different airfoil shape (See e.g., FIGS. 4-6 element 64; ¶ [0086]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton, ROSS, and HUSSAIN before him, before the effective filing date of the claimed invention, to provide the apparatus of the combined invention of Clifton and ROSS with each louver device has a different airfoil shape, as taught in the prior art of HUSSAIN.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to reduce losses and optimise the airflow, as suggested in HUSSAIN (See e.g., ¶ [0009]).


Claim(s) 13-15, 18, 20, and 23 is/are rejected under 35 USC § 103 as being unpatentable over Clifton, and further in view of HUSSAIN, U.S. Patent Application Publication 2019/0338728 A1 (hereinafter called HUSSAIN).
Regarding claim 13, Clifton teaches an aircraft, comprising:
a lift fan (See e.g., FIGS. 1, 3, & 6 element 36, 38, 317),
an airfoil structure (See e.g., FIGS. 1 & 3 element 34) containing the lift fan (See e.g., FIGS. 1, 3, & 6 element 36, 38, 317) and having an airfoil surface including a lift fan cover having a plurality of louver (See e.g., FIGS. 1, 3, & 6 element 40) devices configured to move between an open position and a closed position (See e.g., FIGS. 6-7) when the aircraft transitions from a hover mode to a horizontal flight mode,
wherein a moveable portion of each louver device has an airfoil shape (See e.g., FIGS. 3 & 6; column 3 line 68-column 4 line 2; column 4 lines 6-8; column 10 lines 60-61 and 63-64; column 11 lines 14-16), the airfoil size … varying between louver devices along a longitudinal axis of the duct (See e.g., See e.g., column 11 lines 59-61), and wherein the longitudinal axis coincides with a relative wind direction when the aircraft is in the horizontal flight mode (See e.g., column 11 lines 14-31).
But Clifton does not teach the airfoil shape varying.
However, HUSSAIN teaches the airfoil shape varying (See e.g., FIGS. 4-6 element 64; ¶ [0086]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton and HUSSAIN before him, before the effective filing date of the claimed invention, to provide the aircraft of Clifton with the airfoil shape varying, as taught in the prior art of HUSSAIN.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to reduce losses and optimise the airflow, as suggested in HUSSAIN (See e.g., ¶ [0009]).
Regarding claim 14, Clifton, as modified by HUSSAIN in the rejection of claim 13 hereinabove, further teaches wherein each louver device has a fixed louver portion proximal to the lift fan that stays in a fixed position relative to the lift fan (Clifton See e.g., FIGS. 6-7 elements 609; column 4 lines 12-15; column 10 lines 63-66; column 11 lines 12-13, and 27-31), and the moveable louver portion is distal from the lift fan (Clifton See e.g., FIGS. 6-7 elements 605; column 3 line 66-column 4 line 2; column 10 line 54-column 11 line 1; column 11 lines 11-12).
Regarding claim 15, Clifton, as modified by HUSSAIN in the rejection of claim 13 hereinabove, further teaches wherein each moveable louver portion of the plurality of louver devices has a different range of rotation (Clifton See e.g., column 10 lines 66-67, “… the forward portion 605 movable through a range of angles …”).
Regarding claim 18, Clifton teaches a method of controlling airflow into a lift fan on an aircraft during a transition phase between a hover mode and a horizontal flight mode, comprising:
using a plurality of louver devices (See e.g., FIGS. 1, 3, & 6 element 40) extending over a lift fan (See e.g., FIGS. 1, 3, & 6 elements 36, 38, 317) of an airfoil surface (See e.g., FIGS. 1 & 3 element 34) to direct airflow, and
rotating a distal portion of each louver device between open and closed positions (See e.g., FIGS. 6-7)
wherein each distal portion has an airfoil shape (See e.g., FIGS. 6-7 element 605), the airfoil shape …the same between louver devices along a fore-to-aft direction of the aircraft (See e.g., FIGS. 6-7).
But Clifton does not teach the airfoil shape varying between louver devices … .
However, HUSSAIN teaches the airfoil shape varying between louver devices … (See e.g., FIGS. 4-6 element 64; ¶ [0086]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton and HUSSAIN before him, before the effective filing date of the claimed invention, to provide the method of Clifton with the airfoil shape varying between louver devices …, as taught in the prior art of HUSSAIN.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to reduce losses and optimise the airflow, as suggested in HUSSAIN (See e.g., ¶ [0009]).
Regarding claim 20, as best understood, Clifton, as modified in the rejection of claim 18 hereinabove, furhter teaches rotating a distal portion of each louver device (Clifton See e.g., FIG. 6 element 605) includes rotating each distal portion through a different range of rotation (Clifton See e.g., FIG. 6 element 605; column 10 line 66-column 11 line 1; column 11 lines 59-61, “… the forward portion 605 movable through a range of angles …”).
Regarding claim 23, Clifton, as modified by HUSSAIN in the rejection of claim 13 hereinabove, further teaches wherein each louver device includes a gap between the moveable louver portion and the fixed louver portion (Clifton See e.g., FIG. 7, where, on the bottom of 605, the angle between 605, i.e., the moveable louver portion and 609, i.e., the fixed louver portion teaches a gap).


Claim 16 is/are rejected under 35 USC § 103 as being unpatentable over Clifton, and further in view of HUSSAIN, and further in view of ERWIN, U.S. Patent 3,369,773 A (hereinafter called ERWIN).
Regarding claim 16, Clifton, as modified by HUSSAIN in the rejection of claim 13 hereinabove further teaches wherein each moveable louver portion of the plurality of louver devices (Clifton See e.g., FIGS. 6-7 elements 605) is configured for installation in the aircraft at a different longitudinal position.
But, neither Clifton nor HUSSAIN teaches each moveable louver portion having a greater range of rotational movement compared to upstream moveable louver portions, as the plurality of louver devices move between the open and closed positions.
However, ERWIN teaches each moveable louver portion having a greater range of rotational movement compared to upstream moveable louver portions, as the plurality of louver devices move between the open and closed positions (See e.g., FIG. 5).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton, HUSSAIN, and ERWIN before him, before the effective filing date of the claimed invention, to provide the aircraft of the combined invention of Clifton and HUSSAIN with each moveable louver portion having a greater range of rotational movement compared to upstream moveable louver portions, as the plurality of louver devices move between the open and closed positions, as taught by ERWIN.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide extra depth or distance for the air to traverse for turning, as suggested in ERWIN (See e.g., column 4 lines 58-59).


Claim 22 is/are rejected under 35 USC § 103 as being unpatentable over Clifton, and further in view of ROSS, and further in view of ERWIN.
Regarding claim 22, Clifton, as modified by ROSS in the rejection of claim 11 hereinabove further teaches wherein a shape of the cam structure (ROSS See e.g., FIGS. 6-7 element 56-levers; column 3 lines 15-16, where lever teaches a cam) … across the plurality of louver devices (Clifton See e.g., FIGS. 1, 3, & 6 element 40 and ROSS See e.g., FIGS. 6-7 element 10).
But neither Clifton nor ROSS teaches a shape of the cam structure varies across the plurality of louver devices.
However, ERWIN teaches a shape of the cam structure varies across the plurality of louver devices (See e.g., FIG. 6; column 5 lines 12-13 and 21-22).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton, ROSS, and ERWIN before him, before the effective filing date of the claimed invention, to provide the aircraft of the combined invention of Clifton and ROSS with a shape of the cam structure varies across the plurality of louver devices, as taught by ERWIN.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to prevent the air from striking the leading edge of the airfoil louvers at too large an angle, which also prevents stall and prevents the angle of attack from getting too high, as suggested in ERWIN (See e.g., column 5 lines 7-10).


Response to Arguments
Applicant’s arguments filed on 07/14/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
30 July 2022



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644